Citation Nr: 1640191	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2006, for the initial grant of service connection for ulcerative colitis.

2.  Entitlement to a higher initial rating for service-connected ulcerative colitis, rated as 10 percent disabling prior to February 7, 2007, and 30 percent disabling thereafter.

3. Entitlement to a total disability rating based on service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than March 1, 2016, for dependency benefits paid for the Veteran's mother.

5.  Entitlement to an effective date earlier than May 1, 2016, for dependency benefits paid for the Veteran's spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for ulcerative colitis, and assigned an initial 10 percent rating, effective June 1, 2006, an a 30 percent rating from February 7, 2007.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

As explained below, the Board finds that a TDIU claim was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Additionally, as described below, the Board has taken limited jurisdiction of the issues of earlier effective dates for the award of benefits for the Veteran's dependent mother and spouse, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a higher initial rating for service-connected ulcerative colitis, rated as 10 percent disabling prior to February 7, 2007, and 30 percent disabling thereafter, entitlement to TDIU, entitlement to an effective date earlier than March 1, 2016, for dependency benefits paid for the Veteran's mother, and entitlement to an effective date earlier than May 1, 2016, for dependency benefits paid for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision of January 2001, service connection for hemorrhoids was denied; clear and unmistakable error (CUE) in that decision is not alleged.

2.  On June 1, 2006, VA received the Veteran's claim of service connection for ulcerative colitis. 

3.  There is no evidence of record dated after the January 2001 rating decision and prior to June 1, 2006, that establishes an informal or formal claim of service connection for ulcerative colitis.


CONCLUSION OF LAW

An effective date prior to June 1, 2006, is not warranted for the award of service connection for ulcerative colitis.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The effective date claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required under the procedural history, facts, and assertions of this case.

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Additionally, the Board notes that the Veteran's effective date claim was not discussed at his January 2016 hearing.  In August 2016, the Veteran was contacted and offered the opportunity for another hearing, which he declined.  Thus, VA's duty to assist is met.

Legal Criteria & Analysis

The Veteran believes the effective date of his award of service connection for his ulcerative colitis should be tied to his initial claim for service connection for hemorrhoids, and the date of his discharge, January 28, 2001.  He essentially contends that he had ulcerative colitis at that time, but that it was misdiagnosed.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

Turning to the facts, the Veteran initially filed a claim for entitlement to service connection for hemorrhoids on December 7, 2000.  His claim was denied in a January 2001 rating decision, as there was no evidence of a current disability.  The Veteran was notified of the decision in February 2001; however, he did not initiate an appeal; nor did he submit any additional relevant evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the January 2001 rating decision is final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed his original claim for service connection for ulcerative colitis on June 1, 2006.  In the RO's December 2010 decision, service connection was granted for ulcerative colitis, retroactively effective from June 1, 2006, the date of receipt of the Veteran's claim for service connection for ulcerative colitis.

Based on the above, the Board finds that an effective date prior to June 1, 2006, for ulcerative colitis is not warranted.  

The Board is sympathetic to the Veteran's argument that he was misdiagnosed with hemorrhoids and has actually had ulcerative colitis since service.  However, the Board notes that, at the time of his January 2001 denial, there was no evidence of any current gastrointestinal disability-hemorrhoids or otherwise-for which to award service connection; and, moreover, the Veteran's earliest possible effective date is June 1, 2006, whether the Board considers his ulcerative colitis claim to be new or as part of his original claim for hemorrhoids.

In particular, if the claim for service connection for ulcerative colitis is considered a new claim, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim, which here was June 1, 2006.  If the claim for service connection for ulcerative colitis is considered a reopened claim, such that the December 2000 claim were considered to have encompassed ulcerative colitis, the effective date for the eventual award of service connection for ulcerative colitis would necessarily be assigned based on the earliest date a claim was received after the final January 2001 decision.  Sears, supra.  
The Veteran has made no allegation that there was clear and unmistakable error in the January 2001 rating decision.  Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  No such allegations have been made in this case.  The Veteran has alleged that hemorrhoids were misdiagnosed and that he really had ulcerative colitis.  He has pointed to no evidence in the record at the time the decision was made that supports this allegation.  

Thus, while the Veteran filed his claim for a gastrointestinal disability within one year of service separation, as none of the exceptions apply to vitiate the finality of the rating decision such as clear and unmistakable error in the rating decision (38 C.F.R. § 3.105 (e)) or that new and material evidence, including service department records, was received within one year of the rating decision in January 2001 (38 C.F.R. § 3.156 (b) and (c)), the effective date of the grant of service connection must be determined in relation to the claim to reopen received by VA on June 1, 2006.  Therefore, regrettably, the earliest possible effective date for the award of service connection for ulcerative colitis is June 1, 2006.


ORDER

An effective date prior to June 1, 2006, for the initial grant of service connection for ulcerative colitis is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During the hearing, the Veteran described symptoms which suggest a worsening of his ulcerative colitis.  The Board notes that the Veteran was most recently afforded a VA examination to assess his ulcerative colitis in February 2010.  Because the VA examination is over six years old and there may have been a significant change in his disability since then, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Turning to the TDIU claim, the Board notes that such has been raised pursuant to the Veteran's testimony that he is employed part-time, which he indicated was due to his ulcerative colitis.  Here, there is not enough evidence of record for the Board to determine whether such part-time employment is substantially gainful employment; nor has the Veteran's TDIU claim been developed by the AOJ.  Therefore, upon remand, the AOJ should conduct all appropriate development, as directed below.

Additionally, the record shows there are missing, relevant treatment records.  In this regard, the Veteran testified that he had an upcoming MRI at Mercy Hospital.  Such records remain outstanding.  Furthermore, as the Veteran undergoes regular VA treatment, any recent, outstanding VA treatment records should also be obtained.

Finally, in September 2016, the Veteran submitted a notice of disagreement with a June 2016 administrative decision granting benefits for his dependent mother and spouse, effective March 1, 2016 and May 1, 2016, respectively.  The Veteran disagrees with the assigned effective dates for the awards and a remand is required for the issuance of a Statement of the Case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Complete any additional development, as appropriate.

2.  Send the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the higher initial rating claim for ulcerative colitis.

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding non-VA records, including those pertaining to an MRI at Mercy Hospital.  

If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Issue a Statement of the Case that addresses the issues of earlier effective dates for the award of benefits for the Veteran's dependent mother and spouse.

Inform the Veteran that in order to complete the appellate process for these issues, he should submit a timely substantive appeal.

If the Veteran perfects his appeal by filing a timely substantive appeal, the matters should be returned to the Board for further appellate review, if otherwise in order.

4.  Obtain all VA treatment records dated from February 2016 to the present.  

5.  After completion of the above, schedule the Veteran for a VA ulcerative colitis examination by an appropriate medical professional. The entire file must be reviewed by the examiner. The examiner is to conduct all indicated tests. 

The examiner is to describe the severity of the ulcerative colitis, to include whether it is moderately severe; severe with numerous attacks per year and malnutrition, and health only fair during remissions; or is pronounced resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  In addition, the opinion should address impact on occupational functioning.

The impairment level should also be assessed as to what the level would be without the ameliorative effect of medication.

A rationale for all opinions expressed should be provided and must address the Veteran's lay statements.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


